      Case 4:21-cv-00115-WTM-CLR Document 1 Filed 04/15/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

MARCIARRIA WHITE &
SHAQUITHEA HARRIS,

       Plaintiffs,                               CIVIL ACTION FILE
                                                      CV421-115
                                                 NO. _______________
v.

CHARLTON COLLAR, ORANGE
PEEL TRANSPORTATION, INC.,
XYZ CORPORATION (#1-20) &
JOHN DOE (#1-5)

       Defendants.

                                  NOTICE OF REMOVAL

       COME NOW, CHARLTON COLLAR (“Collar” herein) and ORANGE PEEL

TRANSPORTATION, INC. (“Orange Peel” herein) (collectively “Defendants” herein), named

Defendants in the above-styled action, and petition this Court for removal of the action herein

from the State Court of Chatham County to the United States District Court for the Southern

District of Georgia, Savannah Division, and respectfully show the Court as follows:

                                                1.

       Plaintiffs filed a civil action in the State Court of Chatham County, which is styled as

follows: Marciarria White & Shaquithea Harris v. Charlton Collar, Orange Peel

Transportation, Inc., XYZ Corporation (#1-20) & John Doe (#1-5), Civil Action File No.

STCV21-00505. (True and correct copies of all process, pleadings and orders received by

counsel for Defendants in such action are attached hereto and incorporated herein as Ex hibit

“A”). Defendants are filing an Answer to Plaintiffs’ Complaint for Damages (“Complaint”)




                                          Page 1 of 6
         Case 4:21-cv-00115-WTM-CLR Document 1 Filed 04/15/21 Page 2 of 6




contemporaneously herewith, within the time permitted by Federal Rule of Civil Procedure

81(c).

                                                   2.

         Plaintiffs filed the Complaint with the State Court of Chatham County on March 12,

2021. (See Complaint).

                                                   3.

         According to the Affidavits of Service filed with the State Court of Chatham County on

March 28, 2021, Defendants Collar and Orange Peel were served on March 18, 2021. Thus,

because Defendants’ Answers are not due until April 17, 2021, Defendants’ request for Removal

is timely.

                                                   4.

         The incident that forms the basis of Plaintiffs’ Complaint occurred in Pooler, Chatham

County, Georgia.

                                                   5.

         Plaintiff Marciarria White and Plaintiff Shaquithea Harris are both citizens of the State of

Georgia. (See Complaint, ¶ 1).

                                                   6.

         Defendant Collar is a citizen of the State of North Carolina and currently resides at 1519

Kentucky Avenue, Sanford, North Carolina 27332. (See Complaint, ¶ 2).

                                                   7.

         Defendant Orange Peel is a foreign profit corporation organized and existing under the

laws of the State of Virginia. (True and correct copies of the Articles of Organization filed by

Defendant Orange Peel with the Commonwealth of Virginia State Corporation Commission is



                                             Page 2 of 6
       Case 4:21-cv-00115-WTM-CLR Document 1 Filed 04/15/21 Page 3 of 6




attached hereto and made a part hereof as Exhibit “B”). Defendant Orange Peel is registered to

do business in the State of Georgia. (A true and correct copy of the 2020/2021 Annual

Registration with the Georgia Secretary of State’s office is attached hereto and made a part

hereof as Exhibit “C”). According to the 2020/2021 Annual Registration, Defendant Orange

Peel’s principal office address is located at 2568 Precision Drive, Virginia Beach, Virginia

23454 and Defendant Orange Peel may be served with process in the State of Georgia through its

registered agent, Burton Burroughs, at 1225 Bob Harmon Road, Suite 201, Savannah, Chatham

County, Georgia 31408. (See Exhibit “C”).

                                                  8.

       According to Defendant Orange Peel’s 2020 Annual Report on file with the

Commonwealth of Virginia State Corporation Commission, Burton Burroughs is the sole officer

of Defendant Orange Peel. (A true and correct copy of the 2020 Annual Report on file with the

Commonwealth of Virginia State Corporation Commission is attached hereto and made a part

hereof as Exhibit “D”). Burton Burroughs is a citizen of the State of Virginia and currently

resides at 846 Devereaux Drive, Virginia Beach, Virginia 23452. (See Exhibit “D”).

                                                  9.

       Plaintiffs’ Complaint alleges that Defendant Collar caused the 2016 Ford Transit he was

operating to “collide” with the 2019 Chrysler Pacifica which Defendant White was operating and

in which Defendant Harris was riding as a passenger on August 14, 2020, and that said collision

caused Plaintiffs to suffer “multiple injuries”. (See Complaint, ¶¶ 8-10).

                                                  10.

       Plaintiff White alleges that she sustained “significant injuries, medical expenses, and

damages” which include “emotional distress, personal inconvenience, mental and physical pain



                                            Page 3 of 6
       Case 4:21-cv-00115-WTM-CLR Document 1 Filed 04/15/21 Page 4 of 6




and suffering, loss of enjoyment of life…plus the inability to lead a normal life” and has incurred

“in excess of $55,752.90 in past medical expenses” as a result of the collision. (See Complaint,

¶¶ 13, 19).

                                                  11.

       Plaintiff Harris alleges that she sustained “significant injuries, medical expenses, and

damages” which include “emotional distress, personal inconvenience, mental and physical pain

and suffering, loss of enjoyment of life…plus the inability to lead a normal life” and has incurred

“in excess of $44,099.30 in past medical expenses” as a result of the collision. (See Complaint,

¶¶ 14, 20).

                                                  12.

       Plaintiffs seeks to recover compensatory damages, special damages, and attorney’s fees

and litigation expenses from Defendants in an amount to be proven at trial. (See Complaint,

Plaintiff’s Prayer for Relief located immediately after ¶ 20).

                                                  13.

       Based on the foregoing, this Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1332(a) and 1441 because (i) complete diversity exists between the named parties to this

action, and (ii) the amount in controversy, according to Plaintiffs’ Complaint and the pre-suit

demands submitted by Plaintiffs, exceeds $75,000.00.

                                                  14.

       By service of a copy of this Notice of Removal, as evidenced by the Certificate of

Service attached hereto, Defendants hereby give notice of such removal to Plaintiffs as required

by 28 U.S.C. § 1446.




                                            Page 4 of 6
       Case 4:21-cv-00115-WTM-CLR Document 1 Filed 04/15/21 Page 5 of 6




                                                  15.

       A true and correct copy of this Notice of Removal will be filed with the Clerk of the State

Court of Chatham County, Georgia as required by 28 U.S.C. § 1446(d).

       WHEREFORE, Defendants pray that the above-captioned lawsuit be removed to the

United States District Court for the Southern District of Georgia, Savannah Division, that this

Court take cognizance and jurisdiction over this claim from the State Court of Chatham County,

Georgia, and that this action proceed as removed and under this Court’s jurisdiction pursuant to

28 U.S.C. § 1332.

       The undersigned have read this Notice of Removal and, to the best of their knowledge,

information, and belief, formed after reasonable inquiry, have determined it is well-grounded in

fact, is warranted by existing law, and is not interposed for any improper purpose, such as to

harass or to cause unnecessary delay or needless increase in the cost of litigation.

       Respectfully submitted this 15th day of April, 2021.

                                                        DREW, ECKL & FARNHAM, LLP

                                                        /s/ William J. Martin
                                                        Hall F. McKinley, III
                                                        Georgia Bar No. 495512
                                                        Lara Ortega Clark
                                                        Georgia Bar No. 281245
                                                        William J. Martin
                                                        Georgia Bar No. 387464
                                                        Attorneys for Defendants Charlton Collar
                                                        and Orange Peel Transportation, Inc.

303 Peachtree Street, NE, Suite 3500
Atlanta, GA 30308
(404) 885-1400
Email: McKinleyH@deflaw.com
       ClarkL@deflaw.com
       MartinW@deflaw.com


                                            Page 5 of 6
      Case 4:21-cv-00115-WTM-CLR Document 1 Filed 04/15/21 Page 6 of 6




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

MARCIARRIA WHITE &
SHAQUITHEA HARRIS,

       Plaintiffs,                               CIVIL ACTION FILE
                                                 NO. _______________
v.

CHARLTON COLLAR, ORANGE
PEEL TRANSPORTATION, INC.,
XYZ CORPORATION (#1-20) &
JOHN DOE (#1-5)

       Defendants.

                                CERTIFICATE OF SERVICE

       This is to certify that the undersigned has served a true and correct copy of the foregoing

NOTICE OF REMOVAL upon opposing counsel electronically through Clerk of Court, using

the CM/ECF system and served a copy of the foregoing upon Plaintiff via U.S. Mail, adequate

postage prepaid, addressed as follows:

                                          Gary M. Tiller
                                        Morgan & Morgan
                                    25 Bull Street, Suite 400
                                    Savannah, Georgia 31401
                                   rgtiller@forthepeople.com

This 15th day of April, 2021.

                                                    DREW ECKL & FARNHAM, LLP
                                                    /s/ William J. Martin
                                                    William J. Martin
                                                    Georgia Bar No. 387464

                                                    Attorneys for Defendants Charlton Collar
                                                    and Orange Peel Transportation, Inc.
303 Peachtree Street, N.E., Suite 3500
Atlanta, Georgia 30308
(404) 885-1400


                                           Page 6 of 6
